Citation Nr: 1144194	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-45 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on being housebound.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by which the RO denied entitlement to the benefit sought herein.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is currently in effect for the following disabilities: reflex sympathetic dystrophy of the right hand associated with arthritis and with instability and limited range of motion, status-post right shoulder injury, evaluated as 70 percent disabling and arthritis with instability and limited range of motion status-post right shoulder injury, evaluated as 40 percent disabling.  Additionally, the Veteran has been in receipt of a total disability evaluation effective since August 2005. 

The Court of Appeals for Veterans Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), held that a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s).  

The Veteran's various statements taken together indicate his belief that he is entitled to special monthly compensation based on his need for regular aid and attendance. 

A November 2006 fee-basis VA medical examination report indicated that the Veteran had severe cervical stenosis that existed since May 1955, which affected the right shoulder, arm, hand, and neck.  Indeed the nerves were implicated, and symptoms included tingling, numbness, and weakness.  There was constant pain associated with the right upper extremity disability.  According to the examiner, the Veteran could not drive or write, and he became disoriented and lost his balance while walking.  The Veteran could not dress unassisted and could not use his right hand in any capacity.  Also, due to his right shoulder arthritis, the Veteran could not raise his right arm.  The Veteran relied on prescription pain medication.  The examiner indicated that the Veteran's right upper extremity nerve damage constituted reflex sympathetic dystrophy.  According to the examiner, Veteran's service-connected disabilities caused pain.

H.T., M.D., the Veteran's private physician completed a form in October 2007 in which he indicated that the Veteran, who was then 75 years of age, was in need of care for help with all of the activities of daily living.  The Veteran's major diagnoses, according to Dr. H.T., were a seizure disorder, spinal stenosis, hypertension, and diabetes mellitus.  Dr. H.T. also noted a shoulder problem.  Dr. H.T. indicated that the Veteran was only able of leave his home or immediate premises with the assistance of another person.  The Veteran required a cane or walker depending on the distance travelled, but he could use these devices on his own.  Due to the Veteran's right shoulder disability, he needed help with dressing and undressing.  The Veteran was in need of assistance in attending to the needs of nature.  As well, the Veteran could not keep himself ordinarily clean and presentable without assistance.  He was not, moreover, capable of protecting himself from the everyday hazards of life.  

In a February 2008 written statement, the Veteran indicated that he had to pay someone to care for him.  According to him, he required help cleaning the house, bathing, and the activities of daily living in general.  

More recent VA outpatient treatment records indicated he had some ability of self care.  An August 2009 VA nursing note indicated that the Veteran appeared for treatment on his own and was able to perform the activities of daily living.  In August 2009, following treatment for a fibula fracture, the Veteran was reportedly able to walk with a special boot, but a cane and walker were ordered for him.  An October 2009 VA nursing note indicated that the Veteran was able to perform the activities of daily living by himself.  Later that month, he asked to be seen earlier than scheduled for a VA appointment because he had a bus to catch.  

During his September 2011 hearing, the Veteran testified that he had lost the use of his right (major) upper extremity and that he could not bathe, dress, or cut his food and that he had a care taker who was at his home eight hours a day.  She cooked, cleaned, and did the laundry in addition to bathing and dressing the Veteran.  He testified that he took pain medication and that these caused him to be dizzy.  Further, the Veteran testified that without a care taker, he would have been in a nursing home.  The Veteran further suggested that it was because of the essential loss of the right upper extremity that he required the daily assistance of a caretaker.  

In light of the Veteran's recent testimony and the medical evidence of record, the Board finds that an additional examination to determine whether the Veteran is entitled to SMC based on the need for aid and attendance or housebound status is warranted.  The RO should also obtain all VA treatment records dated from October 2009, the date of the most recent VA records in the claims folder, to the present and associate those records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of VA treatment dated from October 2009  to the present.

2.  The Veteran should be afforded a VA examination to determine housebound status or the need for regular aid and attendance.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should describe the nature of the Veteran's service-connected disabilities (reflex sympathetic dystrophy of the right hand associated with arthritis and with instability and limited range of motion, status-post right shoulder injury and arthritis with instability and limited range of motion status-post right shoulder injury) and the effect they have on his ability to perform daily functions.  The examiner should answer each of the following questions:

(a) Is the Veteran able to dress or undress himself and keep himself ordinarily clean and presentable?

(b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?

(c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?

(d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?

(e) Does he have any disability that requires that she remain in bed?

(f) Is he substantially confined to his dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When the examiner makes a determination with respect to the above questions, the examiner should specify whether it is a service-connected disability(ies) or a nonservice-connected disability(ies) or a combination thereof that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.

3.  The AOJ should then readjudicate the issue of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

